IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WILLIAM DICKS,                         :   No. 53 EAP 2014
                                       :
                  Appellant            :   Appeal from the Order of Commonwealth
                                       :   Court entered on July 31, 2014 at No. 317
                                       :   M.D. 2014
            v.                         :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                  Appellee             :

                                    ORDER

     PER CURIAM


     AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.